Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 1 of 15 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


TIA ESCALERA, on behalf of herself and all                Civil Case Number: _____________
others similarly situated,

                       Plaintiff(s),                                CIVIL ACTION

                                                        CLASS ACTION COMPLAINT AND
                     -against-                            DEMAND FOR JURY TRIAL

QUALITY ASSET RECOVERY, LLC,

                       Defendant(s).


                          LOCAL CIVIL RULE 10.1 STATEMENT

       1.      The mailing addresses of the parties to this action are:

               TIA ESCALERA
               47 N. Myrtle Street
               Vineland, New Jersey 08360

               QUALITY ASSET RECOVERY, LLC
               7 Foster Avenue, Suite 101
               Gibbsboro, New Jersey 08026


                                 PRELIMINARY STATEMENT

       2.      Plaintiff on behalf of herself and all others similarly situated (“Plaintiff”), by and

through her attorneys, alleges that Defendants, QUALITY ASSET RECOVERY, LLC (“QAR”)

and JOHN DOES 1-25 their employees, agents and successors (collectively “Defendants”)

violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (hereinafter “FDCPA”),

which prohibits debt collectors from engaging in abusive, deceptive and unfair practices.




                                           Page 1 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 2 of 15 PageID: 2




                                 JURISDICTION AND VENUE

         3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

         4.      Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

         5.      As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

         6.      Plaintiff is a natural person, a resident of Cumberland County, New Jersey and is

a “Consumer” as defined by 15 U.S.C. § 1692a(3).

         7.      QAR maintains a location at 7 Foster Avenue, Suite 101, Gibbsboro, New Jersey

08026.

         8.      QAR uses the instrumentalities of interstate commerce or the mails to engage in

the principal business of collecting debt and/or to regularly engage in the collection or attempt to

collect debt asserted to be due or owed to another.

         9.      QAR is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692(a)(6).

         10.     John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series




                                            Page 2 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 3 of 15 PageID: 3




of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.     Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of herself and all New Jersey consumers and their successors in interest (the

“Class”), who Defendants collected or attempted to collect a debt from, in violation of the

FDCPA, as described in this Complaint.

       12.     This Action is properly maintained as a class action. The Classes are initially

defined as:

                   All New Jersey consumers who QAR collected or attempted to
                   collect a debt from, which was based on a repossession of an
                   motor vehicle lease that was signed on the same day it was
                   presented to those NJ consumers without a valid waiver
                   pursuant to N.J.A.C. § 13:45A-28.8 et al.

                   The class definitions may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this
                   Action.

       13.     The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

               class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons in

                       New Jersey who Defendant(s) collected or attempted to collect a debt

                       from, which violates specific provisions of the FDCPA.

                   b. Commonality: There are questions of law and fact common to the class

                       members which predominate over questions affecting any individual Class




                                           Page 3 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 4 of 15 PageID: 4




                        member.       These common questions of law and fact include, without

                        limitation:

                        i.      Whether the Defendants violated various provisions of the FDCPA

                                as set forth herein:

                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        15.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also



                                             Page 4 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 5 of 15 PageID: 5




permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

       16.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                   STATEMENT OF FACTS

       17.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18.     At some time prior to August 5, 2020, Plaintiff allegedly incurred a financial

obligation to AUCTION ACCESS AUTO, INC. (“AUCTION ACCESS AUTO”).

       19.     The AUCTION ACCESS AUTO obligation arose out of a transaction, in which

money, property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       20.     Plaintiff incurred the AUCTION ACCESS AUTO obligation by obtaining goods

and services which were primarily for personal, family and household purposes.

       21.     The AUCTION ACCESS AUTO obligation did not arise out of a transaction that

was for non-personal use.

       22.     The AUCTION ACCESS AUTO obligation did not arise out of a transaction that

was for business use.

       23.     The AUCTION ACCESS AUTO obligation involved a closed end motor vehicle

lease of a 2010 Acura TSX (“2010 Acura”) with an odometer reading of 96,890 miles.




                                           Page 5 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 6 of 15 PageID: 6




       24.     The motor vehicle lease for the AUCTION ACCESS AUTO obligation was

presented to Plaintiff on February 20, 2016.

       25.     The motor vehicle lease for the AUCTION ACCESS AUTO obligation was

signed by Plaintiff on February 20, 2016, the same day it was presented to her.

       26.     Plaintiff did not sign a waiver as permitted by N.J.A.C. 13:45A-28.8 et al. in

connection with the AUCTION ACCESS AUTO obligation.

       27.     The AUCTION ACCESS AUTO obligation is a "debt" as defined by 15 U.S.C. §

1692a(5).

       28.     AUCTION ACCESS AUTO is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       29.     At some time prior to August 5, 2020, the 2010 Acura that was the subject of the

AUCTION ACCESS AUTO obligation was repossessed by AUCTION ACCESS AUTO.

       30.     The 2010 Acura was not disposed of in a commercially reasonable manner.

       31.     Plaintiff did not receive any credit on the AUCTION ACCESS AUTO obligation

after the 2010 Acura was repossessed.

       32.     On or before August 5, 2020, AUCTION ACCESS AUTO, directly or through an

agent, referred the AUCTION ACCESS AUTO obligation to QAR for the purpose of

collections.

       33.     At the time the AUCTION ACCESS AUTO obligation was referred to QAR the

AUCTION ACCESS AUTO obligation was past due.

       34.     At the time the AUCTION ACCESS AUTO obligation was referred to QAR, the

AUCTION ACCESS AUTO obligation was in default.

       35.     In an attempt to collect on the AUCTION ACCESS AUTO obligation,

Defendants made collection attempts against Plaintiff occurring within one year of the filing of



                                          Page 6 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 7 of 15 PageID: 7




the Complaint, which included sending correspondence and reporting and updating its reporting

to one or more national credit reporting bureaus regarding Plaintiff.

       36.     In addition, Defendants caused to be delivered to Plaintiff a communication dated

August 5, 2020, which was addressed to Plaintiff. A copy of said communication is annexed

hereto as Exhibit A, which is fully incorporated herein by reference.

       37.     The August 5, 2020 communication was sent to Plaintiff in connection with the

collection of the AUCTION ACCESS AUTO obligation.

       38.     The August 5, 2020 communication is a “communication” as defined by 15

U.S.C. § 1692a(2).

       39.     Upon receipt, Plaintiff read the August 5, 2020 communication.

       40.     The August 5, 2020 communication provides the following information regarding

the balance claimed due on the AUCTION ACCESS AUTO obligation:

       Balance Due: $2,627.20

       41.     The August 5, 2020 communication did not itemize or breakdown the amount of

the debt by principal, interest, fees and other charges.

       42.     The outstanding balance claimed to be due by Defendants on the AUCTION

ACCESS AUTO obligation as of August 5, 2020, included an amount for principal, interest, fees

and/or other charges.

       43.     The August 5, 2020 communication did not inform Plaintiff that the amount of the

debt included an amount for principal, interest, costs and/or fees.



       44.     N.J.S.A. § 56:12-67b(1) provides that:




                                            Page 7 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 8 of 15 PageID: 8




               No lease shall bind a lessee or lessor unless both the lessee and
               lessor have had one business day to review the lease contract
               before the signing of the contract.

               N.J.S.A. § 56:12-67 (LexisNexis, Lexis Advance through New
               Jersey 219th Second Annual Session, L. 2021, c. 121 and J.R. 3)


       45.     Plaintiff and others similarly situated did not receive one business day to review

the lease contract before signing it.

       46.     Plaintiff and others similarly situated were not presented with a waiver as

provided by N.J.A.C. § 13:45A-28.8 et al.

       47.     As such, at no time was QAR authorized to collect the AUCTION ACCESS

AUTO obligation.

       48.     As such, at no time was AUCTION ACCESS AUTO authorized to collect the

AUCTION ACCESS AUTO obligation.

       49.     As AUCTION ACCESS AUTO did not handle the repossession of the 2010

Acura according to New Jersey law.

       50.     QAR knew or should have known that its actions violated the FDCPA.

       51.     Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review their actions

to ensure compliance with the law.

                          POLICIES AND PRACTICES COMPLAINED OF

       52.     It is Defendants' policy and practice to collect or attempt to collect debts, which

violate the FDCPA, by inter alia:

               (a)     Using false, deceptive or misleading representations or means in
                       connection with the collection of a debt; and




                                            Page 8 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 9 of 15 PageID: 9




                (b)      Threatening to take any action that cannot legally be taken or that is not
                         intended to be taken;

                (c)      Using unfair or unconscionable means to collect or attempt to collect any
                         debt

                (d)      Making a false representation of the character or amount of the debt;

                (e)      Failing to effectively convey the amount of the debt.

        53.     Defendants have made collection attempts against at least 50 natural persons in

the state of New Jersey within one year of this Complaint on behalf of AUCTION ACCESS

AUTO.

                                                COUNT I

                      FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                  1692 et seq. VIOLATIONS

        54.     Plaintiff, on behalf of herself and others similarly situated, repeats and realleges all

prior allegations as if set forth at length herein.

        55.     Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        56.     Defendant’s communication would cause the least sophisticated consumer to be

confused about his or her rights.

        57.     Defendant’s communication would mislead the least sophisticated consumer to

believe that Defendants could legally attempt to collect the debt.

        58.     Defendant’s communication would cause the least sophisticated consumer to be

confused as to whether the balance could and/or would increase.

        59.     Defendant’s communication would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for interest.




                                               Page 9 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 10 of 15 PageID: 10




       60.       Defendant’s communication would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for costs and/or fees.

       61.       Defendant’s communication would cause the least sophisticated consumer to

believe that Defendants had the legal ability to attempt to collect the debt and that AUCTION

ACCESS AUTO had complied with New Jersey regulations and law.

       62.       A violation of New Jersey laws, despite no private cause of action, can form the

basis of a violation of the FDCPA. See Chulsky v. Hudson Law Offices, P.C., 777 F.Supp.2d 823

(D.N.J. 2011).

       63.       As described , Defendants’ attempt to collect the alleged debt violated various

provisions of the FDCPA including but not limited to: 15 U.S.C. § 1692e; § 1692e(2)(A); §

1692e(5); § 1692e(10); and § 1692f et seq.

       64.       Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiff and others similarly situated.

       65.       Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiff and others similarly situated.

       66.       Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely implying that

they had the right or legal authority to collect debts from Plaintiff and others similarly situated.

       67.       Defendants violated 15 U.S.C. § 1692e of the FDCPA by not disclosing that the

amount allegedly due on the AUCTION ACCESS AUTO obligation included an amount for

interest and an amount for interest, costs and/or fees.

       68.       15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

false representation of the character, amount or legal status of a debt.



                                            Page 10 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 11 of 15 PageID: 11




       69.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount or legal status of a debt.

       70.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

charging or collecting interest under New Jersey law.

       71.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

collecting on the AUCTION ACCESS AUTO obligation because they failed to comply with the

New Jersey Consumer vehicle leasing laws and regulations.

       72.     15 U.S.C. § 1692e(5) of the FDCPA prohibits a debt collector from threatening to

take any action that cannot legally be taken or that is not intended to be taken.

       73.     As described herein, Defendants violated 15 U.S.C. § 1692e(5) by attempting to

collect the alleged debt.

       74.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       75.     Defendants’ conduct as described herein violated 15 U.S.C. § 1692e(10).

       76.     Defendants violated 15 U.S.C. § 1692f et seq. of the FDCPA by attempting to

collect any part of the debt, which it was not authorized or permitted by law to charge or collect.

       77.     Defendants’ conduct as described herein violated 15 U.S.C. § 1692g et seq.

       78.     Defendants violated 15 U.S.C. § 1692g et seq. by failing to effectively convey the

amount of the debt.

       79.     Defendants should be disgorged of all money collected from members of the class

during the relevant period as ill-gotten gains.




                                           Page 11 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 12 of 15 PageID: 12




       80.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       81.     Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors.

       82.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       83.     Plaintiff and others similarly situated were sent communications, which could

have affected their decision-making with regard to the debt.

       84.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       85.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and her attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages, including but not limited

to a disgorgement of all money collected during the relevant period;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

                                           Page 12 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 13 of 15 PageID: 13




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: August 3, 2021                                 Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff



                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: August 3, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 13 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 14 of 15 PageID: 14




             EXHIBIT

                                  A


                                 Page 14 of 14
Case 1:21-cv-14604-NLH-KMW Document 1 Filed 08/04/21 Page 15 of 15 PageID: 15
